Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the non-provisional application filed 3/26/2020.

 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 9-19 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 recites the first medical instrument urging the guidewire from the first sheath lumen to the second sheath lumen as the first medical instrument moves at least partially through the second sheath lumen, while the guidewire is maintained at the target patient tissue site. Claim 19 recites removing the removable septum 
from the introducer sheath;  with the removable septum removed from the introducer sheath, urging the guidewire proximal end from the first sheath lumen to a second sheath lumen of the plurality of sheath lumens.
The Office agrees the art of record fail to teach or suggest these features.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication Number 2006/0235458 (Beslon)
Regarding claim 1,  Beslon discloses as shown in Figures 1A, 1B, 10, 10a, 10b an introducer sheath, comprising: a plurality of sheath lumens (lumen 13,  channel interior volume 18, see paragraphs [0058], [0061]) extending longitudinally between sheath proximal and distal ends of the introducer  sheath;  and a septum (portion of instrument 10 generally indicated as A) extending between the sheath proximal and distal ends and selectively laterally separating each of the sheath lumens from one another, the septum being at least partially formed from a deformable and elastomeric material; see paragraphs [0056],[0058]; the septum having a biased condition in which the plurality of sheath lumens are at least 
Since Beslon specifically contemplates a working channel being biased closed; see paragraph [0101]; is the position of the Office that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify sheath disclosed by Beslon by substituting the material of the instrument 10 with an expandable channel 15 of the embodiment of Figure 1  for the material of the instrument 10 with an expandable channel 15 in the embodiments shown in Figures 10, 10a, 10b such that the septum having a biased condition in which the plurality of sheath lumens are at least partially isolated from one another, in order to prevent one of the lumens from inadvertently deploying or because it would only require the simple substitution of one known material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

    PNG
    media_image1.png
    368
    432
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    244
    443
    media_image2.png
    Greyscale

 Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 4,257,422 (Duncan)
Regarding claim 1, Duncan discloses as shown in Figures 1, 2 an introducer sheath, comprising: a plurality of sheath lumens (formed lumens 12a and l2b, see col. 2, lines 52-68) extending longitudinally between sheath proximal and distal ends of the introducer  sheath;  and a septum (member 14 see col. 2, lines 52-68) extending between the sheath proximal and distal ends and selectively laterally separating each of the sheath lumens from one another, the septum being at least partially formed from a deformable and elastomeric material; see col. 2, lines 18-35; the septum having a biased condition (via a vacuum) in which the plurality of sheath lumens are at least partially isolated from one another; see Figure 2; the septum being selectively deflectable from the biased condition to at least partially place at least one of the plurality of sheath lumens in fluid communication with at least one other of the plurality of sheath lumens. See Figure 1.
Regarding claims 2, 3 Duncan discloses wherein the septum has a septum first end (generally indicated as A) and a laterally spaced septum second end (generally indicated as B), the septum first end being attached to a portion of an interior wall of the introducer sheath, the septum second end abutting a portion of the interior wall opposite from the septum first end when the septum is in the biased condition to at least partially isolate each of plurality of sheath lumens from one another, wherein when the septum is selectively deflected from the biased condition, at least a portion of the septum second end is spaced apart from the portion of the interior wall opposite from the septum first end to at least partially place at least one of the plurality of sheath lumens in fluid communication with at least one other of the plurality of sheath lumens. 

    PNG
    media_image3.png
    497
    487
    media_image3.png
    Greyscale

 
Claim(s) 1, 4-8  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 4,257,422 (Duncan). 
 Regarding claim 1, Duncan discloses as shown in Figures 1, 2 an introducer sheath, comprising: a plurality of sheath lumens (formed lumens 12a and l2b, see col. 2, lines 52-68) extending longitudinally between sheath proximal and distal ends of the introducer  sheath;  and a septum (members 13, 14 see col. 2, lines 52-68) extending between the sheath proximal and distal ends and selectively laterally separating each of the sheath lumens from one another, the septum being at least partially formed from a deformable and elastomeric material; see col. 2, lines 18-35; the septum having a biased condition (via a vacuum) in which the plurality of sheath lumens are at least partially isolated from one another; see Figure 2; the septum being selectively deflectable from the biased condition to at least partially place at least one of the plurality of sheath lumens in fluid communication with at least one other of the plurality of sheath lumens. See Figure 1.
Regarding claim 4, 5  Duncan discloses wherein the septum comprises a plurality of segments (13, 14), each of the segments having a segment first end (generally indicated as A) and a laterally 
of at least one other of the segments to at least partially place at least one of the plurality of sheath lumens in fluid communication with at least one other of the plurality of sheath lumens. 

    PNG
    media_image4.png
    282
    478
    media_image4.png
    Greyscale

 
Regarding claims 6-8, Duncan discloses wherein in the biased condition, at least a portion of the septum and at least a portion of an interior wall of the introducer sheath collectively define each of the sheath lumens; see Figures 1, 2; wherein at least a portion of the septum along a length of the septum is capable of being moved (by hand) from the biased condition while at least one other portion of the septum along the length of the septum is maintained in the biased condition (by hand). see col. 2, lines 18-35; wherein at least a portion of the septum along a length of the septum is capable of being moved from the biased condition in a first direction while at least one other portion of the septum along the length of the septum is at least one of in the biased condition and moved in a second direction, different from the first direction. 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771